Exhibit 99.11 KPMG LLP Telephone (306) 934-6200 Chartered Accountants Fax (306) 934-6233 600-128 4th Avenue South Internet www.kpmg.ca Saskatoon Saskatchewan S7K 1M8 Canada AUDITORS' REPORT ON RECONCILIATION TO UNITED STATES GAAP To the Board of Directorsof Claude Resources Inc. On March 26, 2010, we reported on the consolidated balance sheets of Claude Resources Inc. ("the Company") as at December 31, 2009 and 2008 and the consolidated statements of earnings (loss), comprehensive income (loss), shareholders’ equity, and cash flows for each of the years then ended which are included in the annual report on Form 40-F. In connection with our audits of the aforementioned consolidated financial statements, we also have audited the related supplemental noteentitled "Reconciliation to United States GAAP" included in the Form 40-F. This supplemental noteis the responsibility of the Company’s management. Our responsibility is to express an opinion on this supplemental notebased on our audits. In our opinion, such supplemental note, when considered in relation to the basic consolidated financial statements taken as a whole, presents fairly, in all material respects, the information set forth therein. Chartered Accountants Saskatoon, Canada March 26, 2010 1 [ KPMG LLP Telephone (306) 934-6200 Chartered Accountants Fax (306) 934-6233 600-128 4th Avenue South Internet www.kpmg.ca Saskatoon Saskatchewan S7K 1M8 Canada COMMENTS BY AUDITORS FOR US READERS ON CANADA- US REPORTING DIFFERENCES To the Board of Directors of Claude Resources Inc. In the United States, reporting standards for auditors require the addition of an explanatory paragraph (following the opinion paragraph) that refers to the audit report on the Company’s internal control over financial reporting.Our report to the shareholders dated March 26, 2010 is expressed in accordance with Canadian reporting standards, which do not require a reference to the auditors’ report on the Company's internal control over financial reporting in the financial statement auditors' report. Chartered Accountants Saskatoon, Canada March 26, 2010 2 RECONCILIATION TO UNITED STATES GAAP (in thousands of dollars, except per share amounts) Claude Resources Inc - Reconciliation to United States GAAP The consolidated financial statements of Claude Resources Inc. (“Claude” or the “Company”) are expressed in Canadian dollars in accordance with Canadian generally accepted accounting principles (Canadian GAAP).The following adjustments and disclosures would be required in order to present these consolidated financial statements in accordance with accounting principles generally accepted in the United States (U.S. GAAP). a)Balance Sheets Mineral Properties - under Canadian GAAP $ $ Cumulative exploration expenditures expensed under U.S. GAAP (i) ) ) Cumulative Santoy 7 project expenditures (ii) - ) Cumulative write-down adjustment (iii) ) ) Cumulative depreciation and depletion adjustment (iii) Mineral Properties - under U.S. GAAP $ $ Payables and accrued liabilities - under Canadian GAAP $ $ Cumulative liability for flow-through shares (v) - Payables and accrued liabilities - under U.S. GAAP $ $ Shareholders’ equity Share capital - under Canadian GAAP $ $ Reduction of stated capital (iv) Adjustment for flow-through shares (v) Adjustment for flow-through share premiums (v) ) ) Share capital - under U.S. GAAP Contributed Surplus Contributed Surplus - Under Canadian GAAP Cumulative stock compensation costs implementation of FAS 123 ) ) Contributed Surplus - under U.S. GAAP Retained earnings (deficit) - under Canadian GAAP ) Reduction of stated capital (iv) ) ) Cumulative exploration expenses (i) ) ) Cumulative Santoy 7 project expenditures (ii) - ) Cumulative depreciation and depletion adjustment (iii) Cumulative write-down adjustment (iii) ) ) Cumulative stock compensation costs implementation of FAS 123 25 25 Cumulative impact of flow-through shares (v) ) ) Cumulative renunciation of tax deductions on flow-through shares (v) Deficit - under U.S. GAAP ) ) Accumulated other comprehensive income Unrealized gain (loss) on available-for-sale securities 34 ) Shareholders’ equity - under U.S. GAAP $ $ 3 b)Statements of Earnings (Loss) Net earnings (loss) - under Canadian GAAP $ ) $ Exploration expenditures (i) ) ) Depreciation and depletion on Santoy 7 (ii) Depreciation and depletion adjustment on write down (iii) 37 36 Tax liability of flow-through shares (v) - ) Renunciation of tax deductions on flow-through shares (v) - Net earnings (loss) - under U.S. GAAP ) ) Other comprehensive income - under Canadian GAAP ) Comprehensive loss under U.S. GAAP ) ) Net loss per share under U.S. GAAP Basic and diluted $ ) $ ) c) A description of certain differences between Canadian GAAP and U.S. GAAP follows: i) Mineral Property Exploration Expenditures Mineral property exploration expenditures are capitalized in accordance with Canadian GAAP as disclosed in Note 1 to the consolidated financial statements. For U.S. GAAP purposes, the Company expenses, as incurred, exploration expenditures relating to unproven mineral properties. When proven and probable reserves are determined for a property and a final feasibility study determines the economic recoverability of these reserves, development costs of the property are capitalized.Exploration properties with a net book value of $47,631 (2008 - $35,251) have been expensed for U.S. GAAP purposes. ii) Commercial Production of Santoy 7 During 2007, the Company’s Santoy 7 project achieved commercial production.Exploration costs of $6,057 capitalized for Canadian GAAP purposes were reclassified to mine development costs.During the year, the Company booked $2,835 of depletion (2008 - $2,754; 2007 - $468) relating to this project.Commercial production of Santoy 7 was completed during 2009. iii) Write-down of Mineral Properties Under both Canadian and U.S. GAAP, property, plant and equipment must be assessed for potential impairment. If the cash flows are less than the carrying value of the asset, under Canadian GAAP and U.S. GAAP, the impairment loss is calculated as the amount by which the carrying value of the asset exceeds its fair value. Fair value is calculated as the present value of estimated future net cash flows. Previously, under Canadian GAAP, the impairment loss was calculated as the difference between the carrying value of the asset and its recoverable amount calculated on an undiscounted future cash flow basis. The resulting difference in the previous period write-down between Canadian and U.S. GAAP also results in a difference in the amount of depreciation and depletion charged to earnings. iv) Reduction of Stated Capital Under Canadian GAAP and by special resolutions of the shareholders, the Company reduced its stated capital account by $40,000 in 2001 and $15,000 in 1994. This reduction in stated capital is not permitted under U.S. GAAP and accordingly, has resulted in a cumulative increase in the share capital account of $55,000 with a corresponding increase in the Company’s deficit balance. v) Flow-through Share Premiums Under U.S. GAAP, the proceeds from the issuance of flow-through shares should be allocated between the offering of shares and the sale of tax benefits.The allocation is based on the difference between the issue price of flow-through shares and the fair value of the shares at the date of issuance.A liability is recorded for this difference and is reversed when tax benefits are renounced. To the extent that the Company has available tax pools for which a full valuation allowance has been provided, the premium is recognized in earnings as a reduction in the valuation allowance at the time of renunciation of the tax pools. Under Canadian GAAP, share capital is reduced and future income tax liabilities are increased by the estimated income tax benefits renounced by the Company to the subscribers, except to the extent that the Company has unrecorded loss carryforwards and tax pools in excess of book value available for deduction against which a valuation allowance has been provided.In thesecircumstances, the future tax liability reduces the valuation allowance and this reduction in the amount of $nil for 2009 (2008 - $2,240) has been recognized in earnings for Canadian GAAP purposes. 4
